           Case 1:21-cv-02414-JPO Document 3 Filed 04/12/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KADAR HARRIS,
                           Plaintiff,
                                                                        21-CV-2414 (JPO)
                    -against-
                                                                    ORDER OF DISMISSAL
VOX MEDIA,
                           Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff, appearing pro se, paid the relevant fees to bring this action under the Court’s

federal question jurisdiction. For the following reasons, the complaint is dismissed with leave to

replead.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363–64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16–17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). Moreover, the court “has the power to dismiss a complaint

sua sponte for failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n. 11 (2d

Cir. 1980), so long as the plaintiff is given notice and “an opportunity to be heard.” Thomas v.

Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797

(2d Cir. 1988); Wright & Miller, Federal Practice and Procedure § 1357, at 301 & n. 3. The

Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.
          Case 1:21-cv-02414-JPO Document 3 Filed 04/12/21 Page 2 of 5




Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and

citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff Kadar A. Harris asserts that Defendant Vox Media “misappropriated” his

“common law right of publicity,” “knowingly published false statements about [him] in an

editorial,” and “used [his] public image in a published editorial for commercial gain without

consent.” (Dkt. No. 1 (“Compl.”) at 2 ¶ I(A).) The complaint contains the following facts.

Plaintiff has a “social media persona” known as “Kadar the Star,” with a “massive social media

following spanning the entire globe.” (Compl. at 8.) On November 5, 2018, Defendant

“infring[ed]” and “misappropriate[ed]” Plaintiff’s “social media video footage,” without

permission for its own “pecuniary gain and profit,” and allegedly defamed him by publishing an

editorial that “depicted” Plaintiff as a “cult member” because he ate at Nobu, a restaurant with a

“cult following.” (Id..) Plaintiff claims this “constitutes defamation in the form of libel.”

According to Plaintiff, the “insinuation” that he is a “cult member” because of “where [he] has

dined is false and harmful.” (Compl. at 12.) Plaintiff seeks money damages. (Compl. at 6.)

                                             DISCUSSION

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway


                                                  2
             Case 1:21-cv-02414-JPO Document 3 Filed 04/12/21 Page 3 of 5




Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

A.       Federal Question Jurisdiction

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734–35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188–89 (2d Cir. 1996).

         Plaintiff does not invoke the Court’s federal question jurisdiction, and there are no facts

in the complaint suggesting a federal cause of action. 1




         1
          A person’s voice, identity, and likeness are not “‘works of authorship’ that fall within
the subject matter of copyright.” In re Jackson, 972 F.3d 25, 45 (2d Cir. 2020); Chamberlin v.
Uris Sales Corp., 150 F.2d 512, 513 (2d Cir. 1945) (“But since the only copying here was of that
portion of the subject matter which, standing alone, could not validly be copyrighted, we hold
there is no infringement.”).


                                                   3
           Case 1:21-cv-02414-JPO Document 3 Filed 04/12/21 Page 4 of 5




B.     Diversity Jurisdiction

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege

that the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht,

524 U.S. 381, 388 (1998). Plaintiff must also allege to a “reasonable probability” that the claim

is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C.

§ 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

       Here, Plaintiff indicates in the complaint that both he and Defendant reside in New York,

precluding complete diversity of citizenship. The Court therefore lacks diversity jurisdiction

over any state law claims Plaintiff seeks to assert.

C.     Leave to Amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects unless it would be futile. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the defects in Plaintiff’s

complaint may not be cured with an amendment, because Plaintiff proceeds pro se, the Court

denies him leave to replead.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action for lack of subject matter jurisdiction and denies

leave to replead. See Fed. R. Civ. P. 12(h)(3).




                                                   4
          Case 1:21-cv-02414-JPO Document 3 Filed 04/12/21 Page 5 of 5




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court is directed to close this case.

SO ORDERED.

 Dated:   April 12, 2021
          New York, New York

                                                               J. PAUL OETKEN
                                                                    U.S.D.J.




                                                 5
